DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dental tool having reversed threads, the driving means must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the use of legal phraseology, e.g. comprising.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: each figure must be described separately in the Brief Description of the Drawings, wherein Figures 1a-1d are not. Appropriate correction is required.
Claim Interpretation
Regarding claims 1-9, the reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. However, the use of reference characters is to be considered as having no effect on the scope of the claims. (See MPEP 608.01(m) - Form of Claims [R-10.2019])
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "interior of the dental implant" in in line 2.  There is insufficient antecedent basis for this limitation in the claim.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen et al. (EP 2578183 A1).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Implant)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Dental tool)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Head portion)]
    PNG
    media_image1.png
    672
    495
    media_image1.png
    Greyscale

Regarding claim 1, Petersen et al. discloses a device (H) for removing a dental implant (I1, I2) which is at least partially or fully osseointegrated with a patient's jaw (see [0013, 0055]), including: 
a head portion (HD) for rotatingly holding a dental tool (AD1, AD2) for unscrewing the dental 10implant (I1, I2) (see annotated Fig. 3 above); and 
a driving means (see the adapters on the AD1, AD2) for applying a torque to the dental tool (AD1, AD2) for unscrewing the dental implant (I1, I2); 
characterized in that the driving means is further adapted to apply pulsed torques to the 15dental tool (AD1, AD2) to unscrew the dental implant (I1, I2) (see Fig. 3 above and [0045,0048] – the device applies counter-clockwise directed ultrasonic vibrations).  
Regarding claim 2, Petersen et al. discloses that the driving means (AD1, AD2 adapters) is further adapted to vary the frequency or the magnitude of the pulsed torques. (See [0026-0028] – “The processor arranged to control at least one parameter of the ultrasonic vibration force may be arranged to vary the ultrasonic vibration force with respect to at least one of: amplitude, frequency content, and direction” [0027])
Regarding claim 3, Petersen et al. discloses that the driving means (AD1, AD2 adapters) is further adapted to vary the frequency and/or the magnitude of the pulsed torques according to a non-linear form.  (See [0027] – “a turning knob may be provided to allow the user to adjust the vibration displacement to a desired level. More specifically, the processor may be arranged to temporally vary the amplitude of the ultrasonic vibration force, e.g. providing vibrations modulated in amplitude with a fixed modulation frequency, or providing impulsive vibrations, or providing random amplitude vibrations" or [0028] - "In some embodiments, the processor is arranged to vary a frequency content of the ultrasonic vibration force, such as varying a frequency of a single frequency vibration at least within 24-36 kHz, such as selecting between a plurality of vibration profiles with different frequency spectra. A turning knob may be provided to allow the user to adjust a frequency of a single frequency or narrow band vibration to a desired frequency within a limited frequency range, at least covering 24-36 kHz, e.g. 20-50 kHz.")
Regarding claim 4, Petersen et al. discloses that 25the non-linear form includes a sinusoidal form.  (See [0028] - "In some embodiments, the processor is arranged to vary a frequency content of the ultrasonic vibration force, such as varying a frequency of a single frequency vibration at least within 24-36 kHz, such as selecting between a plurality of vibration profiles with different frequency spectra. A turning knob may be provided to 
Regarding claim 5, Petersen et al. discloses that the driving means (AD1, AD2 adapters) is further adapted to apply one or more pulsed torques 30having a relatively high magnitude within an initial time interval and one or more pulsed torques having a relatively low magnitude within a subsequent time interval following the initial time interval.  (See [0039] – “The ultrasound vibration actuator USV can generate an ultrasonic vibration force USF with dominating amplitude in the frequency range 24-36 kHz, e.g. a single frequency vibration or a narrow band vibration”)
Regarding claim 6, Petersen et al. discloses that 35the driving means (AD1, AD2 adapters) is further adapted to apply one or more pulsed torques having a relatively high magnitude within an initial time interval and a constant torque having a relatively low magnitude within a subsequent time interval following the initial time interval.  (See [0027] – “a turning knob may be provided to allow the user to adjust the vibration displacement to a desired level. More specifically, the processor may be arranged to temporally vary the amplitude of the ultrasonic vibration force, e.g. providing vibrations modulated in amplitude with a fixed modulation frequency, or providing impulsive vibrations, or providing random amplitude vibrations" or [0028] - "In some embodiments, the processor is arranged to vary a frequency content of the ultrasonic vibration force, such as varying a frequency of a single frequency vibration at least within 24-36 kHz, such as selecting between a plurality of vibration profiles with different frequency spectra. A turning knob may be provided to allow the user to adjust a frequency of a single frequency or narrow 
Regarding claim 7, Petersen et al. discloses that the driving means (AD1, AD2 adapters) is further adapted to apply pulsed forces to the dental tool (AD1, AD2) along the axis thereof.  (See [0020] – “the mentioned rotational component of the ultrasonic vibration force is either replaced by or supplemented by other directions. Such other directions may be in the direction of the longitudinal axis of the dental implant...”)
Regarding claim 8, Petersen et al. discloses that the driving means (AD1, AD2 adapters) 10is further adapted to vary the frequency and/or the magnitude of the pulsed forces.  (See [0026-0028])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (EP 2578183 A1) in view of Anitua (EP 2283792 A2).
Regarding claim 9, Petersen discloses the claimed invention substantially as claimed, as set forth above for claim 1 and Petersen discloses that the geometry of the dental tool can be varied according to the type of implant in question (see [0029]).
However, Petersen does not disclose that the dental tool has reversed threads for engaging the interior of the dental implant during the removal of the dental implant.
[AltContent: arrow][AltContent: textbox (Dental implant)][AltContent: textbox (Reversed Threads)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Dental tool)]
    PNG
    media_image2.png
    296
    498
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Dental implant)][AltContent: arrow][AltContent: textbox (Reversed Threads)][AltContent: arrow][AltContent: textbox (Dental tool)]
    PNG
    media_image3.png
    293
    549
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Dental implant)][AltContent: arrow][AltContent: textbox (Reversed Threads)][AltContent: arrow][AltContent: textbox (Dental tool)]
    PNG
    media_image4.png
    315
    497
    media_image4.png
    Greyscale

Anitua teaches a dental tool that allows the removal of an implant form a patient’s bone, where the dental tool includes a head and a threaded body. The threaded body includes a decreasing diameter so that the end of the body is smaller in diameter than the hole of the implant where the dental tool will be introduced. The dental tool is attached to a device that applies a torque that helps the dental tool to be threaded into the hole of the implant by forcing the thread until it tightens into the hole of the implant. When the torque exceeds a certain value, the torque system forces the implant to break with the bone, allowing the implant to be removed. The thread of the dental tool are reverse threads for engaging the interior of the dental implant during the removal of the dental implant (see annotated Fig. 1-12 above and [008-0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom body portion of the dental tool of Petersen, with the reversed threads of the bottom body portion of the dental tool of Anitua, in order to in addition to dislodged the implant from the bone during the applied torque, the threads allows for the dental tool to grab the implant in the same rotational movement, allowing for a complete removal of the implant from the bone cavity. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772